            Case 2:20-cv-04576-EGS Document 13 Filed 02/05/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARQUIS RAMEY,                                     :
                                                   :
                               Plaintiff,          :          CIVIL ACTION NO. 20-4576
                                                   :
       v.                                          :
                                                   :
DELAWARE CO. DISTRICT                              :
ATTORNEY and DET. QUARTAPELLA                      :
DARBY BORO. POLICE DEPT.,                          :
                                                   :
                               Defendants.         :

                                              ORDER

       AND NOW, this 5th day of February, 2021, after considering the complaint (Doc. No. 1),

the application for leave to proceed in forma pauperis (Doc. No. 10), and the prisoner trust fund

account statement (Doc. No. 11) filed by the pro se plaintiff, Marquis Ramey; and for the reasons

set forth in the separately filed memorandum opinion, it is hereby ORDERED as follows:

       1.       The application for leave to proceed in forma pauperis (Doc. No. 10) is

GRANTED and the plaintiff has leave to proceed in forma pauperis;

       2.       The plaintiff, Marquis Ramey, #MP-3121, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The court

directs the Superintendent of SCI Benner or other appropriate official to assess an initial filing fee

of 20% of the greater of (a) the average monthly deposits to Ramey’s inmate account; or (b) the

average monthly balance in Ramey’s inmate account for the six-month period immediately

preceding the filing of this case. The Superintendent or other appropriate official shall calculate,

collect, and forward the initial payment assessed pursuant to this order to the court with a reference

to the docket number for this case. In each succeeding month when the amount in Ramey’s inmate

trust fund account exceeds $10.00, the Superintendent or other appropriate official shall forward
             Case 2:20-cv-04576-EGS Document 13 Filed 02/05/21 Page 2 of 2




payments to the Clerk of Court equaling 20% of the preceding month’s income credited to

Ramey’s inmate account until the fees are paid. Each payment shall refer to the docket number for

this case;

        3.       The Clerk of Court is directed to SEND a copy of this order to the Superintendent

of SCI Benner;

        4.       The complaint (Doc. No. 1) is DEEMED filed;

        5.       The complaint (Doc. No. 1) is DISMISSED WITHOUT PREJUDICE; and

        6.       The Clerk of Court shall CLOSE this case.


                                                     BY THE COURT:



                                                     /s/ Edward G. Smith
                                                     EDWARD G. SMITH, J.




                                                 2
